                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

RANDY MCDONALD (#452858)
                                                                   CIVIL ACTION
VERSUS
                                                                   NO. 18-743-SDD-RLB
DR. RANDY LAVESPERE, ETAL.
                                         RULING

       The Court, after carefully considering the Motion,1 the record, the law applicable

to this action, the Report and Recommendation2 of United States Magistrate Judge

Richard L. Bourgeois, Jr., dated August?, 2019, and the Plaintiff's objection3 thereto,

hereby approves the Report and Recommendation of the Magistrate Judge and adopts

it as the Court's opinion herein.

        Accordingly, the Defendants' Motion for Judgment on the Pleadings4 is hereby

GRANTED in part, dismissing the Plaintiff's ADA/RA claims with prejudice.

        IT IS FURTHER ORDERED that, in all other regards, the Motion5 is DENIED as

moot, and this matter is hereby REFERRED back to the magistrate judge for further

proceedings.

        Signed in Baton Rouge, Louisiana on October 29, 2019.




                                     CHIEF JUP$E SHELLY D. DICK
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA



1 Rec. Doc. 20.
2 Rec. Doc,46.
3 Rec. Doc. 48.
4 Rec. Doc. 20.
5 Rec. Doc. 20.
